UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31, 2010 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Vote Summary Report Jul 01, 2009 - Jun 30, 2010 Edgar Lomax Value Fund Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/20/09 - A Wyeth *WYE* 6/5/09 1 Approve Merger Agreement For For Mgmt 2 Adjourn Meeting For For Mgmt Elect Director Robert M. Amen For Against Mgmt Elect Director Michael J. Critelli For Against Mgmt Elect Director Frances D. Fergusson For For Mgmt Elect Director Victor F. Ganzi For Against Mgmt Elect Director Robert Langer For For Mgmt Elect Director John P. Mascotte For Against Mgmt Elect Director Raymond J. McGuire For Against Mgmt Elect Director Mary Lake Polan For For Mgmt Elect Director Bernard Poussot For For Mgmt Elect Director Gary L. Rogers For Against Mgmt Elect Director John R. Torell III For For Mgmt 4 Ratify Auditors For For Mgmt 5 Report on Political Contributions Against For ShrHoldr 6 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 8/7/09 – S Merck & Co., Inc. *MRK* 58933Y105 6/22/09 1 Approve Acquisition For For Mgmt 8/12/09 - A H. J. Heinz Co. *HNZ* 6/4/09 1 Elect Director W.R. Johnson For For Mgmt 2 Elect Director C.E. Bunch For For Mgmt 3 Elect Director L.S. Coleman, Jr. For For Mgmt 4 Elect Director J.G. Drosdick For For Mgmt 5 Elect Director E.E. Holiday For For Mgmt 6 Elect Director C. Kendle For For Mgmt 7 Elect Director D.R. O Hare For For Mgmt 8 Elect Director N. Peltz For For Mgmt 9 Elect Director D.H. Reilley For For Mgmt 10 Elect Director L.C. Swann For For Mgmt 11 Elect Director T.J. Usher For For Mgmt 12 Elect Director M.F. Weinstein For For Mgmt 13 Ratify Auditors For For Mgmt 14 Provide Right to Call Special Meeting For For Mgmt 10/29/09 - A Sara Lee Corp. *SLE* 9/8/09 1 Elect Director Brenda C. Barnes For For Mgmt 2 Elect Director Christopher B. Begley For For Mgmt 3 Elect Director Crandall C. Bowles For Against Mgmt 4 Elect Director Virgis W. Colbert For For Mgmt 5 Elect Director James S. Crown For Against Mgmt 6 Elect Director Laurette T. Koellner For For Mgmt 7 Elect Director Cornelis J.A. Van Lede For For Mgmt 8 Elect Director Dr. John McAdam For For Mgmt 9 Elect Director Sir Ian Prosser For For Mgmt 10 Elect Director Norman R. Sorensen For Against Mgmt 11 Elect Director Jeffrey W. Ubben For For Mgmt 12 Elect Director Jonathan P. Ward For Against Mgmt 13 Ratify Auditors For For Mgmt 11/19/09 - A Campbell Soup Co. *CPB* 9/21/09 Elect Director Edmund M. Carpenter For For Mgmt Elect Director Paul R. Charron For For Mgmt Elect Director Douglas R. Conant For For Mgmt Elect Director Bennett Dorrance For For Mgmt Elect Director Harvey Golub For For Mgmt Elect Director Lawrence C. Karlson For For Mgmt Elect Director Randall W. Larrimore For For Mgmt Elect Director Mary Alice D. Malone For For Mgmt Elect Director Sara Mathew For For Mgmt Elect Director William D. Perez For For Mgmt Elect Director Charles R. Perrin For For Mgmt Elect Director A. Barry Rand For For Mgmt Elect Director Nick Schreiber For For Mgmt Elect Director Archbold D. Van Beuren For For Mgmt Elect Director Les C. Vinney For For Mgmt Elect Director Charlotte C. Weber For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Executive Incentive Bonus Plan For For Mgmt 1/13/10 - A Walgreen Co. *WAG* 11/16/09 Elect Director Steven A. Davis For For Mgmt Elect Director William C. Foote For For Mgmt Elect Director Mark P. Frissora For For Mgmt Elect Director Alan G. McNally For For Mgmt Elect Director Nancy M. Schlichting For For Mgmt Elect Director David Y. Schwartz For For Mgmt Elect Director Alejandro Silva For For Mgmt Elect Director James A. Skinner For For Mgmt Elect Director Gregory D. Wasson For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Stock Option Plan For For Mgmt 4 Reduce Supermajority Vote Requirement Against For ShrHoldr 5 Performance-Based Equity Awards Against For ShrHoldr 6 Report on Charitable Contributions Against Against ShrHoldr 2/11/10 - S Burlington Northern Santa Fe Corp. *BNI* 12189T104 12/18/09 1 Approve Merger Agreement For For Mgmt 2 Adjourn Meeting For For Mgmt 3/10/10 - A The Walt Disney Co. *DIS* 1/11/10 1 Elect Director Susan E. Arnold For For Mgmt 2 Elect Director John E. Bryson For For Mgmt 3 Elect Director John S. Chen For For Mgmt 4 Elect Director Judith L. Estrin For For Mgmt 5 Elect Director Robert A. Iger For For Mgmt 6 Elect Director Steven P. Jobs For For Mgmt 7 Elect Director Fred H. Langhammer For For Mgmt 8 Elect Director Aylwin B. Lewis For For Mgmt 9 Elect Director Monica C. Lozano For For Mgmt 10 Elect Director Robert W. Matschullat For For Mgmt 11 Elect Director John E. Pepper, Jr. For For Mgmt 12 Elect Director Sheryl Sandberg For For Mgmt 13 Elect Director Orin C. Smith For For Mgmt 14 Ratify Auditors For For Mgmt 15 Amend Omnibus Stock Plan For Against Mgmt 16 Reduce Supermajority Vote Requirement For For Mgmt 17 Reduce Supermajority Vote Requirement For For Mgmt 18 Amend Articles of Incorporation to Delete Certain Tracking Stock Provisions For For Mgmt 19 Amend Articles of Incorporation to Delete Classified Board Transition Provisions For For Mgmt 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 21 Amend EEO Policy to Prohibit Discrimination Based on Ex-Gay Status Against Against ShrHoldr 3/17/10 - A Hewlett-Packard Co. *HPQ* 1/19/10 Elect Director Marc L. Andreessen For For Mgmt Elect Director Lawrence T. Babbio, Jr. For For Mgmt Elect Director Sari M. Baldauf For For Mgmt Elect Director Rajiv L. Gupta For For Mgmt Elect Director John H. Hammergren For For Mgmt Elect Director Mark V. Hurd For For Mgmt Elect Director Joel Z. Hyatt For For Mgmt Elect Director John R. Joyce For For Mgmt Elect Director Robert L. Ryan For For Mgmt Elect Director Lucille S. Salhany For For Mgmt Elect Director G. Kennedy Thompson For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Omnibus Stock Plan For For Mgmt 4 Company Request on Advisory Vote on Executive Compensation For For Mgmt 3/31/10 - S Baker Hughes Inc. *BHI* 2/11/10 1 Approve Issue of Shares in Connection with Acquisition For For Mgmt 2 Amend Omnibus Stock Plan For For Mgmt 3 Amend Omnibus Stock Plan For For Mgmt 4 Adjourn Meeting For For Mgmt 4/14/10 - A United Technologies Corp. *UTX* 2/16/10 Elect Director Louis R. Chenevert For For Mgmt Elect Director John V. Faraci For For Mgmt Elect Director Jean-Pierre Garnier, Ph.D. For For Mgmt Elect Director Jamie S. Gorelick For For Mgmt Elect Director Carlos M. Gutierrez For For Mgmt Elect Director Edward A. Kangas For For Mgmt Elect Director Charles R. Lee For For Mgmt Elect Director Richard D. McCormick For For Mgmt Elect Director Harold McGraw, III For For Mgmt Elect Director Richard B. Myers For For Mgmt Elect Director H. Patrick Swygert For For Mgmt Elect Director Andre Villeneuve For For Mgmt Elect Director Christine Todd Whitman For For Mgmt 2 Ratify Auditors For For Mgmt 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 4/21/10 - A The Coca-Cola Co. *KO* 2/22/10 1 Elect Director Herbert A. Allen For For Mgmt 2 Elect Director Ronald W. Allen For For Mgmt 3 Elect Director Cathleen P. Black For For Mgmt 4 Elect Director Barry Diller For Against Mgmt 5 Elect Director Alexis M. Herman For For Mgmt 6 Elect Director Muhtar Kent For For Mgmt 7 Elect Director Donald R. Keough For For Mgmt 8 Elect Director Maria Elena Lagomasino For For Mgmt 9 Elect Director Donald F. McHenry For For Mgmt 10 Elect Director Sam Nunn For For Mgmt 11 Elect Director James D. Robinson III For For Mgmt 12 Elect Director Peter V. Ueberroth For For Mgmt 13 Elect Director Jacob Wallenberg For For Mgmt 14 Elect Director James B. Williams For For Mgmt 15 Ratify Auditors For For Mgmt 16 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 17 Require Independent Board Chairman Against Against ShrHoldr 18 Performance-Based Equity Awards Against Against ShrHoldr 19 Publish Report on Chemical Bisphenol A (BPA) Against For ShrHoldr 4/22/10 - A Baker Hughes Inc. *BHI* 3/2/10 Elect Director Larry D. Brady For For Mgmt Elect Director Clarence P. Cazalot, Jr. For For Mgmt Elect Director Chad C. Deaton For For Mgmt Elect Director Edward P. Djerejian For For Mgmt Elect Director Anthony G. Fernandes For For Mgmt Elect Director Claire W. Gargalli For For Mgmt Elect Director Pierre H. Jungels For For Mgmt Elect Director James A. Lash For For Mgmt Elect Director J. Larry Nichols For For Mgmt Elect Director H. John Riley, Jr. For For Mgmt Elect Director Charles L. Watson For For Mgmt Elect Director J. W. Stewart For For Mgmt Elect Director James L. Payne For For Mgmt 2 Ratify Auditors For For Mgmt 3 Provide Right to Call Special Meeting For For Mgmt 4 Require a Majority Vote for the Election of Directors Against For ShrHoldr 4/22/10 - A Johnson & Johnson *JNJ* 2/23/10 1 Elect Director Mary Sue Coleman For For Mgmt 2 Elect Director James G. Culien For For Mgmt 3 Elect Director Michael M. E. Johns For For Mgmt 4 Elect Director Susan L. Lindquist For For Mgmt 5 Elect Director Anne M. Mulcahy For For Mgmt 6 Elect Director Lea F. Mullin For For Mgmt 7 Elect Director William D. Perez For For Mgmt 8 Elect Director Charles Prince For For Mgmt 9 Elect Director David Satcher For For Mgmt 10 Elect Director William C. Welcon For For Mgmt 11 Ratify Auditors For For Mgmt 12 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 13 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 4/22/10 - A Lockheed Martin Corp. *LMT* 3/1/10 1 Elect Director E. C. "Pete" Aldrige, Jr. For For Mgmt 2 Elect Director Nolan D. Archibald For For Mgmt 3 Elect Director David B. Burritt For For Mgmt 4 Elect Director James O. Ellis, Jr. For For Mgmt 5 Elect Director Gwendolyn S. King For For Mgmt 6 Elect Director James M. Loy For For Mgmt 7 Elect Director Douglas H. McCorkindale For For Mgmt 8 Elect Director Joseph W. Ralston For For Mgmt 9 Elect Director James Schneider For For Mgmt 10 Elect Director Anne Stevens For For Mgmt 11 Elect Director Robert J. Stevens For For Mgmt 12 Ratify Auditors For For Mgmt 13 Report on Space-based Weapons Program Against Against ShrHoldr 4/22/10 - A Pfizer Inc. *PFE* 2/23/10 1 Elect Director Dennis A. Ausiello For For Mgmt 2 Elect Director Michael S. Brown For For Mgmt 3 Elect Director M. Anthony Burns For For Mgmt 4 Elect Director Robert N. Burt For For Mgmt 5 Elect Director W. Don Cornwell For For Mgmt 6 Elect Director Frances D. Fergusson For For Mgmt 7 Elect Director William H. Gray III For For Mgmt 8 Elect Director Constance J. Horner For For Mgmt 9 Elect Director James M. Kilts For For Mgmt 10 Elect Director Jeffrey B. Kindler For For Mgmt 11 Elect Director George A. Lorch For For Mgmt 12 Elect Director John P. Mascotte For For Mgmt 13 Elect Director Suzanne Nora Johnson For For Mgmt 14 Elect Director Stephen W. Sanger For For Mgmt 15 Elect Director William C. Steere, Jr. For For Mgmt 16 Ratify Auditors For For Mgmt 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 18 Provide Right to Call Special Meeting For For Mgmt 19 Prohibit Executive Stock-Based Awards Against Against ShrHoldr 4/23/10 - A Abbott Laboratories *ABT* 2/24/10 Elect Director R.J. Alpern For For Mgmt Elect Director R.S. Austin For For Mgmt Elect Director W.M. Daley For Withhold Mgmt Elect Director W.J. Farrell For Withhold Mgmt Elect Director H.L. Fuller For Withhold Mgmt Elect Director W.A. Osborn For Withhold Mgmt Elect Director D.A.L. Owen For For Mgmt Elect Director R.S. Roberts For For Mgmt Elect Director S.C. Scott, III For For Mgmt Elect Director W.D. Smithburg For Withhold Mgmt Elect Director G.F. Tilton For For Mgmt Elect Director M.D. White For For Mgmt 2 Ratify Auditors For For Mgmt 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 4 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 4/26/10 - A Honeywell International Inc. *HON* 2/26/10 1 Elect Director Gordon M. Bethune For For Mgmt 2 Elect Director Kevin Burke For For Mgmt 3 Elect Director Jaime Chico Pardo For For Mgmt 4 Elect Director David M. Cote For For Mgmt 5 Elect Director D. Scott Davis For For Mgmt 6 Elect Director Linnet F. Deily For For Mgmt 7 Elect Director Clive R. Hollick For For Mgmt 8 Elect Director George Paz For For Mgmt 9 Elect Director Bradley T. Sheares For For Mgmt 10 Elect Director Michael W. Wright For For Mgmt 11 Ratify Auditors For For Mgmt 12 Provide Right to Call Special Meeting For For Mgmt 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 14 Provide Right to Act by Written Consent Against For ShrHoldr 15 Require Independent Board Chairman Against Against ShrHoldr 16 Review and Amend Code of Conduct to Include Human Rights Against Against ShrHoldr 4/26/10 - A The Boeing Company *BA* 2/26/10 1 Elect Director John H. Biggs For For Mgmt 2 Elect Director John E. Bryson For For Mgmt 3 Elect Director David L. Calhoun For For Mgmt 4 Elect Director Arthur D. Collins, Jr. For For Mgmt 5 Elect Director Linda Z. Cook For For Mgmt 6 Elect Director William M. Daley For For Mgmt 7 Elect Director Kenneth M. Duberstein For For Mgmt 8 Elect Director Edmund P. Giambastiani, Jr. For For Mgmt 9 Elect Director John F. McDonnell For For Mgmt 10 Elect Director W. James McNerney, Jr. For For Mgmt 11 Elect Director Susan C. Schwab For For Mgmt 12 Elect Director Mike S. Zafirovski For For Mgmt 13 Ratify Auditors For For Mgmt 14 Adopt Ethical Criteria for Military Contracts Against Against ShrHoldr 15 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 16 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 17 Require Independent Board Chairman Against Against ShrHoldr 18 Report on Political Contributions Against For ShrHoldr 4/27/10 - A American Electric Power Company, Inc. *AEP* 3/1/10 Elect Director E. R. Brooks For For Mgmt Elect Director Donald M. Carlton For For Mgmt Elect Director James F. Cordes For For Mgmt Elect Director Ralph D. Crosby, Jr. For For Mgmt Elect Director Linda A. Goodspeed For For Mgmt Elect Director Thomas E. Hoaglin For For Mgmt Elect Director Lester A. Hudson, Jr. For For Mgmt Elect Director Michael G. Morris For For Mgmt Elect Director Lionel L. Nowell III For For Mgmt Elect Director Richard L. Sandor For For Mgmt Elect Director Kathryn D. Sullivan For For Mgmt Elect Director Sara Martinez Tucker For For Mgmt Elect Director John F. Turner For For Mgmt 2 Amend Omnibus Stock Plan For For Mgmt 3 Ratify Auditors For For Mgmt 4/27/10 - A Exelon Corp. *EXC* 30161N101 3/1/10 1 Elect Director John A. Canning, Jr. For For Mgmt 2 Elect Director M. Walter D'Alessio For For Mgmt 3 Elect Director Nicholas DeBenedictis For For Mgmt 4 Elect Director Bruce DeMars For For Mgmt 5 Elect Director Nelson A. Diaz For For Mgmt 6 Elect Director Sue L. Gin For For Mgmt 7 Elect Director Rosemarie B. Greco For For Mgmt 8 Elect Director Paul L. Joskow For For Mgmt 9 Elect Director Richard W. Mies For For Mgmt 10 Elect Director John M. Palms For For Mgmt 11 Elect Director William C. Richardson For For Mgmt 12 Elect Director Thomas J. Ridge For For Mgmt 13 Elect Director John W. Rogers, Jr. For For Mgmt 14 Elect Director John W. Rowe For For Mgmt 15 Elect Director Stephen D. Steinour For For Mgmt 16 Elect Director Don Thompson For For Mgmt 17 Approve Omnibus Stock Plan For For Mgmt 18 Ratify Auditors For For Mgmt 4/27/10 - A International Business Machines Corp. *IBM* 2/26/10 1 Elect Director A. J. P. Belda For For Mgmt 2 Elect Director C. Black For For Mgmt 3 Elect Director W. R. Brody For For Mgmt 4 Elect Director K. I. Chenault For For Mgmt 5 Elect Director M. L. Eskew For For Mgmt 6 Elect Director S. A. Jackson For For Mgmt 7 Elect Director A. N. Liveris For For Mgmt 8 Elect DirectorW. J. McNerney, Jr. For For Mgmt 9 Elect Director T. Nishimuro For For Mgmt 10 Elect Director J. W. Owens For For Mgmt 11 Elect Director S. J. Palmisano For For Mgmt 12 Elect Director J. E. Spero For For Mgmt 13 Elect Director S. Taurel For For Mgmt 14 Elect Director L. H. Zambrano For For Mgmt 15 Ratify Auditors For For Mgmt 16 Adopt Policy on Bonus Banking Against For ShrHoldr 17 Provide for Cumulative Voting Against For ShrHoldr 18 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 19 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 4/28/10 - A E. I. du Pont de Nemours and Company *DD* 3/3/10 1 Elect Director Samuel W. Bodman For For Mgmt 2 Elect Director Richard H. Brown For For Mgmt 3 Elect Director Robert A. Brown For For Mgmt 4 Elect Director Bertrand P. Collomb For For Mgmt 5 Elect Director Curtis J. Crawford For For Mgmt 6 Elect Director Alexander M. Cutler For For Mgmt 7 Elect Director John T. Dillon For For Mgmt 8 Elect Director Eleuthere I. Du Pont For For Mgmt 9 Elect Director Marillyn A. Hewson For For Mgmt 10 Elect Director Lois D. Juliber For For Mgmt 11 Elect Director Ellen J. Kullman For For Mgmt 12 Elect Director William K. Reilly For For Mgmt 13 Ratify Auditors For For Mgmt 14 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 15 Amend Human Rights Policy to Address Seed Saving Against Against ShrHoldr 4/28/10 - A General Electric Co. *GE* 3/1/10 1 Elect Director W. Geoffrey Beattie For For Mgmt 2 Elect Director James I. Cash, Jr. For For Mgmt 3 Elect Director William M. Castell For For Mgmt 4 Elect Director Ann M. Fudge For For Mgmt 5 Elect Director Susan Hockfield For For Mgmt 6 Elect Director Jeffrey R. Immelt For For Mgmt 7 Elect Director Andrea Jung For For Mgmt 8 Elect Director Alan G. (A.G.) Lafley For For Mgmt 9 Elect Director Robert W. Lane For For Mgmt 10 Elect Director Ralph S. Larsen For For Mgmt 11 Elect Director Rochelle B. Lazarus For For Mgmt 12 Elect Director James J. Mulva For For Mgmt 13 Elect Director Sam Nunn For For Mgmt 14 Elect Director Roger S. Penske For For Mgmt 15 Elect Director Robert J. Swieringa For For Mgmt 16 Elect Director Douglas A. Warner III For For Mgmt 17 Ratify Auditors For For Mgmt 18 Provide for Cumulative Voting Against For ShrHoldr 19 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 20 Require Independent Board Chairman Against Against ShrHoldr 21 Report on Pay Disparity Against Against ShrHoldr 22 Adopt Policy Prohibiting Certain Directors from Serving on Key Board Committees Against Against ShrHoldr 23 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 4/29/10 - A NYSE Euronext *NYX* 3/1/10 Elect Director Andre Bergen For For Mgmt Elect Director Ellyn L. Brown For For Mgmt Elect Director Marshall N. Carter For For Mgmt Elect Director Patricia M. Cloherty For For Mgmt Elect Director Sir George Cox For For Mgmt Elect Director Sylvain Hefes For For Mgmt Elect Director Jan-Michiel Hessels For For Mgmt Elect Director Duncan M. McFarland For For Mgmt Elect Director James J. McNulty For For Mgmt Elect Director Duncan L. Niederauer For For Mgmt Elect Director Ricardo Salgado For For Mgmt Elect Director Robert G. Scott For For Mgmt Elect Director Jackson P. Tai For For Mgmt Elect Director Jean-Francois Theodore For For Mgmt Elect Director Rijnhard van Tets For For Mgmt Elect Director Sir Brian Williamson For For Mgmt 2 Ratify Auditors For For Mgmt 3 Reduce Supermajority Vote Requirement None For ShrHoldr 4 Issue Stock Certificate of Ownership Against Against ShrHoldr 4/30/10 - A AT&T Inc. *T* 00206R102 3/2/10 1 Elect Director Randall L. Stephenson For For Mgmt 2 Elect Director Gilbert F. Amelio For For Mgmt 3 Elect Director Reuben V. Anderson For For Mgmt 4 Elect Director James H. Blanchard For For Mgmt 5 Elect Director Jaime Chico Pardo For For Mgmt 6 Elect Director James P. Kelly For For Mgmt 7 Elect Director Jon C. Madonna For For Mgmt 8 Elect Director Lynn M. Martin For For Mgmt 9 Elect Director John B. McCoy For For Mgmt 10 Elect Director Joyce M. Roche For For Mgmt 11 Elect Director Laura D Andrea Tyson For For Mgmt 12 Elect Director Patricia P. Upton For For Mgmt 13 Ratify Auditors For For Mgmt 14 Provide for Cumulative Voting Against For ShrHoldr 15 Exclude Pension Credits from Calculations of Performance-Based Pay Against For ShrHoldr 16 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 17 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 5/1/10 - A Berkshire Hathaway Inc. *BRK.B* 3/3/10 Elect Director Warren E. Buffett For For Mgmt Elect Director Charles T. Munger For For Mgmt Elect Director Howard G. Buffett For For Mgmt Elect director Stephen Burke For For Mgmt Elect Director Susan L. Decker For For Mgmt Elect Director William H. Gates III For For Mgmt Elect Director David S. Gottesman For For Mgmt Elect Director Charlotte Guyman For For Mgmt Elect Director Donald R. Keough For For Mgmt Elect Director Thomas S. Murphy For For Mgmt Elect Director Ronald L. Olson For For Mgmt Elect Director Walter Scott, Jr. For For Mgmt 5/4/10 - A Bristol-Myers Squibb Co. *BMY* 3/11/10 1 Elect Director Lamberto Andreotti For For Mgmt 2 Elect Director Lewis B. Campbell For For Mgmt 3 Elect Director James M. Cornelius For For Mgmt 4 Elect Director Louis J. Freeh For For Mgmt 5 Elect Director Laurie H. Glimcher, M.D For For Mgmt 6 Elect Director Michael Grobstein For For Mgmt 7 Elect Director Leif Johansson For For Mgmt 8 Elect Director Alan J. Lacy For For Mgmt 9 Elect Director Vicki L. Sato, Ph.D. For For Mgmt 10 Elect Director Togo D. West, Jr. For For Mgmt 11 Elect Director R. Sanders Williams, M.D. For For Mgmt 12 Ratify Auditors For For Mgmt 13 Provide Right to Call Special Meeting For For Mgmt 14 Reduce Supermajority Vote Requirements Applicable to Common Stock For For Mgmt 15 Reduce Supermajority Vote Requirement Applicable to Preferred Stock For For Mgmt 16 Increase Disclosure of Executive Compensation Against Against ShrHoldr 17 Provide Right to Act by Written Consent Against For ShrHoldr 18 Report and Set Goals Related to Animal Use and Testing Against Against ShrHoldr 5/5/10 - A General Dynamics Corp. *GD* 3/8/10 1 Elect Director Nicholas D. Chabraja For For Mgmt 2 Elect Director James S. Crown For For Mgmt 3 Elect Director William P. Fricks For For Mgmt 4 Elect Director Jay L. Johnson For For Mgmt 5 Elect Director George A. Joulwan For For Mgmt 6 Elect Director Paul G. Kaminski For For Mgmt 7 Elect Director John M. Keane For For Mgmt 8 Elect Director Lester L. Lyles For For Mgmt 9 Elect Director William A. Osborn For For Mgmt 10 Elect Director Robert Walmsley For For Mgmt 11 Ratify Auditors For For Mgmt 12 Report on Space-based Weapons Program Against Against ShrHoldr 5/5/10 - A PepsiCo, Inc. *PEP* 3/5/10 1 Elect Director Shona L. Brown For For Mgmt 2 Elect Director Ian M. Cook For For Mgmt 3 Elect Director Dina Dublon For For Mgmt 4 Elect Director Victor J. Dzau For For Mgmt 5 Elect Director Ray L. Hunt For For Mgmt 6 Elect Director Alberto Ibarguen For For Mgmt 7 Elect Director Arthur C. Martinez For For Mgmt 8 Elect Director Indra K. Nooyi For For Mgmt 9 Elect Director Sharon P. Rockefeller For For Mgmt 10 Elect Director James J. Schiro For For Mgmt 11 Elect Director Lloyd G. Trotter For For Mgmt 12 Elect Director Daniel Vasella For Against Mgmt 13 Ratify Auditors For For Mgmt 14 Amend Omnibus Stock Plan For For Mgmt 15 Report on Charitable Contributions Against Against ShrHoldr 16 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 17 Report on Public Policy Advocacy Process Against Against ShrHoldr 5/6/10 - A Avon Products, Inc. *AVP* 3/17/10 Elect Director W. Don Cornwell For For Mgmt Elect Director V. Ann Hailey For For Mgmt Elect Director Fred Hassan For For Mgmt Elect Director Andrea Jung For For Mgmt Elect Director Maria Elena Lagomasino For For Mgmt Elect Director Ann S. Moore For For Mgmt Elect Director Paul S. Pressler For For Mgmt Elect Director Gary M. Rodkin For For Mgmt Elect Director Paula Stern For For Mgmt Elect Director Lawrence A. Weinbach For For Mgmt 2 Ratify Auditors For For Mgmt 3 Approve Omnibus Stock Plan For For Mgmt 5/6/10 - A United Parcel Service, Inc. *UPS* 3/8/10 Elect Director F. Duane Ackerman For For Mgmt Elect Director Michael J. Burns For For Mgmt Elect Director D. Scott Davis For For Mgmt Elect Director Stuart E. Eizenstat For For Mgmt Elect Director Michael L. Eskew For For Mgmt Elect Director William R. Johnson For For Mgmt Elect Director Ann M. Livermore For Withhold Mgmt Elect Director Rudy Markham For For Mgmt Elect Director John W. Thompson For For Mgmt Elect Director Carol B. Tome For For Mgmt 2 Ratify Auditors For For Mgmt 3 Adopt Majority Voting for Uncontested Election of Directors For For Mgmt 5/6/10 - A Verizon Communications Inc. *VZ* 92343V104 3/8/10 1 Elect Director Richard L. Carrion For For Mgmt 2 Elect Director M. Frances Keeth For For Mgmt 3 Elect Director Robert W. Lane For For Mgmt 4 Elect Director Sandra O. Moose For For Mgmt 5 Elect Director Joseph Neubauer For For Mgmt 6 Elect Director Donald T. Nicolaisen For For Mgmt 7 Elect Director Thomas H. O'Brien For For Mgmt 8 Elect Director Clarence Otis, Jr. For For Mgmt 9 Elect Director Hugh B. Price For For Mgmt 10 Elect Director Ivan G. Seidenberg For For Mgmt 11 Elect Director Rodney E. Slater For For Mgmt 12 Elect Director John W. Snow For For Mgmt 13 Elect Director John R. Stafford For For Mgmt 14 Ratify Auditors For For Mgmt 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 16 Prohibit Executive Stock-Based Awards Against Against ShrHoldr 17 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Against Against ShrHoldr 18 Performance-Based Equity Awards Against For ShrHoldr 19 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 20 Adopt Policy on Succession Planning Against Against ShrHoldr 21 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Against For ShrHoldr 22 Stock Retention/Holding Period Against For ShrHoldr 5/7/10 - A Colgate-Palmolive Co. *CL* 3/8/10 1 Elect Director John T. Cahill For For Mgmt 2 Elect Director Ian Cook For For Mgmt 3 Elect Director Helene D. Gayle For For Mgmt 4 Elect Director Ellen M. Hancock For For Mgmt 5 Elect Director Joseph Jimenez For For Mgmt 6 Elect Director David W. Johnson For For Mgmt 7 Elect Director Richard J. Kogan For For Mgmt 8 Elect Director Delano E. Lewis For For Mgmt 9 Elect Director J. Pedro Reinhard For For Mgmt 10 Elect Director Stephen I. Sadove For For Mgmt 11 Ratify Auditors For For Mgmt 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 13 Report on Charitable Contributions Against Against ShrHoldr 14 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 5/7/10 - A Entergy Corp. *ETR* 29364G103 3/9/10 1 Elect Director Maureen Scannell Bateman For Against Mgmt 2 Elect Director W. Frank Blount For For Mgmt 3 Elect Director Gary W. Edwards For Against Mgmt 4 Elect Director Alexis M. Herman For Against Mgmt 5 Elect Director Donald C. Hintz For For Mgmt 6 Elect Director J. Wayne Leonard For For Mgmt 7 Elect Director Stuart L. Levenick For For Mgmt 8 Elect Director Stewart C. Myers For For Mgmt 9 Elect Director James R. Nichols For For Mgmt 10 Elect Director William A. Percy, II For For Mgmt 11 Elect Director W.J. Tauzin For Against Mgmt 12 Elect Director Steven V. Wilkinson For For Mgmt 13 Ratify Auditors For For Mgmt 14 Amend Executive Incentive Bonus Plan For For Mgmt 5/7/10 - A The Goldman Sachs Group, Inc. *GS* 38141G104 3/8/10 Elect Director Lloyd C. Blankfein For For Mgmt Elect Director John H. Bryan For For Mgmt Elect Director Gary D. Cohn For For Mgmt Elect Director Claes Dahlbäck For For Mgmt Elect Director Stephen Friedman For For Mgmt Elect Director William W. George For For Mgmt Elect Director James A. Johnson For For Mgmt Elect Director Lois D. Juliber For For Mgmt Elect Director Lakshmi N. Mittal For For Mgmt Elect Director James J. Schiro For For Mgmt Elect Director H. Lee Scott, Jr. For For Mgmt 2 Ratify Auditors For For Mgmt 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 4 Reduce Supermajority Vote Requirement For For Mgmt 5 Provide Right to Call Special Meeting For For Mgmt 6 Provide for Cumulative Voting Against For ShrHoldr 7 Report on Collateral in Derivatives Trading Against For ShrHoldr 8 Require Independent Board Chairman Against Against ShrHoldr 9 Report on Political Contributions Against For ShrHoldr 10 Report on Global Warming Science Against Against ShrHoldr 11 Report on Pay Disparity Against Against ShrHoldr 12 Stock Retention/Holding Period Against For ShrHoldr 5/12/10 - A ConocoPhillips *COP* 20825C104 3/15/10 Elect Director Richard L. Armitage For For Mgmt Elect Director Richard H. Auchinleck For For Mgmt Elect Director James E. Copeland, Jr. For For Mgmt Elect Director Kenneth M. Duberstein For For Mgmt Elect Director Ruth R. Harkin For For Mgmt Elect Director Harold W. Mcgraw III For For Mgmt Elect Director James J. Mulva For For Mgmt Elect Director Robert A. Niblock For For Mgmt Elect Director Harald J. Norvik For For Mgmt Elect Director William K. Reilly For For Mgmt Elect Director Bobby S. Shackouls For For Mgmt Elect Director Victoria J. Tschinkel For For Mgmt Elect Director Kathryn C. Turner For For Mgmt Elect Director William E. Wade, Jr. For For Mgmt 2 Ratify Auditors For For Mgmt 3 Report on Board Risk Management Oversight Against Against ShrHoldr 4 Adopt Quantitative GHG Goals for Products and Operations Against Against ShrHoldr 5 Report on Environmental Impact of Oil Sands Operations in Canada Against For ShrHoldr 6 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against ShrHoldr 7 Report on Financial Risks of Climate Change Against Against ShrHoldr 8 Adopt Goals to Reduce Emission of TRI Chemicals Against Against ShrHoldr 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Against Against ShrHoldr 10 Report on Political Contributions Against Against ShrHoldr 5/12/10 - A CVS Caremark Corp. *CVS* 3/15/10 1 Elect Director Edwin M. Banks For For Mgmt 2 Elect Director C. David Brown II For For Mgmt 3 Elect Director David W. Dorman For For Mgmt 4 Elect Director Kristen Gibney Williams For For Mgmt 5 Elect Director Marian L. Heard For For Mgmt 6 Elect Director William H. Joyce For For Mgmt 7 Elect Director Jean-Pierre Millon For For Mgmt 8 Elect Director Terrence Murray For For Mgmt 9 Elect Director C.A. Lance Piccolo For For Mgmt 10 Elect Director Sheli Z. Rosenberg For For Mgmt 11 Elect Director Thomas M. Ryan For For Mgmt 12 Elect Director Richard J. Swift For For Mgmt 13 Ratify Auditors For For Mgmt 14 Approve Omnibus Stock Plan For For Mgmt 15 Provide Right to Call Special Meeting For For Mgmt 16 Report on Political Contributions Against Against ShrHoldr 17 Adopt Global Warming Principles Against Against ShrHoldr 5/12/10 - A National Oilwell Varco, Inc. *NOV* 3/23/10 Elect Director Ben A. Guill For For Mgmt Elect Director Roger L. Jarvis For For Mgmt Elect Director Eric L. Mattson For For Mgmt 2 Ratify Auditors For For Mgmt 5/13/10 - A Regions Financial Corp. *RF* 7591EP100 3/15/10 1 Elect Director Samuel W. Bartholomew, Jr. For For Mgmt 2 Elect Director George W. Bryan For For Mgmt 3 Elect Director David J. Cooper, Sr. For For Mgmt 4 Elect Director Earnest W. Deavenport, Jr. For For Mgmt 5 Elect Director Don DeFosset For For Mgmt 6 Elect Director O.B. Grayson Hall, Jr. For For Mgmt 7 Elect Director Charles D. McCrary For For Mgmt 8 Elect Director James R. Malone For For Mgmt 9 Elect Director Susan W. Matlock For For Mgmt 10 Elect Director John E. Maupin, Jr. For For Mgmt 11 Elect Director John R. Roberts For For Mgmt 12 Elect Director Lee J. Styslinger III For For Mgmt 13 Advisory Vote on Executive Compensation For For Mgmt 14 Approve Omnibus Stock Plan For For Mgmt 15 Increase Authorized Common Stock For For Mgmt 16 Ratify Auditors For For Mgmt 17 Adopt Anti Gross-up Policy Against For ShrHoldr 18 Report on Political Contributions Against For ShrHoldr 5/18/10 - A Kraft Foods Inc. *KFT* 50075N104 3/11/10 1 Elect Director Ajaypal S. Banga For For Mgmt 2 Elect Director Myra M. Hart For For Mgmt 3 Elect Director Lois D. Juliber For For Mgmt 4 Elect Director Mark D. Ketchum For For Mgmt 5 Elect Director Richard A. Lerner For For Mgmt 6 Elect Director Mackey J. McDonald For For Mgmt 7 Elect Director John C. Pope For For Mgmt 8 Elect Director Fredric G. Reynolds For For Mgmt 9 Elect Director Irene B. Rosenfeld For For Mgmt 10 Elect Director J.F. Van Boxmeer For For Mgmt 11 Elect Director Deborah C. Wright For For Mgmt 12 Elect Director Frank G. Zarb For For Mgmt 13 Ratify Auditors For For Mgmt 14 Provide Right to Act by Written Consent Against For ShrHoldr 5/18/10 - A The Allstate Corp. *ALL* 3/19/10 Elect Director F. Duane Ackerman For For Mgmt Elect Director Robert D. Beyer For For Mgmt Elect Director W. James Farrell For For Mgmt Elect Director Jack M. Greenberg For For Mgmt Elect Director Ronald T. LeMay For For Mgmt Elect Director Andrea Redmond For For Mgmt Elect Director H. John Riley, Jr. For For Mgmt Elect Director Joshua I. Smith For For Mgmt Elect Director Judith A. Sprieser For For Mgmt Elect Director Mary Alice Taylor For For Mgmt Elect Director Thomas J. Wilson For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Bylaws Call Special Meetings Against Against ShrHoldr 4 Provide Right to Act by Written Consent Against For ShrHoldr 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 6 Report on Pay Disparity Against Against ShrHoldr 7 Report on Political Contributions Against Against ShrHoldr 5/19/10 - A Halliburton Company *HAL* 3/22/10 1 Elect Director A.M. Bennett For For Mgmt 2 Elect Director J.R. Boyd For For Mgmt 3 Elect Director M. Carroll For For Mgmt 4 Elect Director N.K. Dicciani For For Mgmt 5 Elect Director S.M. Gillis For For Mgmt 6 Elect Director J.T. Hackett For For Mgmt 7 Elect Director D.J. Lesar For For Mgmt 8 Elect Director R.A. Malone For For Mgmt 9 Elect Director J.L. Martin For For Mgmt 10 Elect Director D.L. Reed For For Mgmt 11 Ratify Auditors For For Mgmt 12 Review and Assess Human Rights Policies Against For ShrHoldr 13 Report on Political Contributions Against For ShrHoldr 14 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 15 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 5/19/10 - A Intel Corp. *INTC* 3/22/10 1 Elect Director Charlene Barshefsky For For Mgmt 2 Elect Director Susan L. Decker For For Mgmt 3 Elect Director John J. Donahoe For For Mgmt 4 Elect Director Reed E. Hundt For For Mgmt 5 Elect Director Paul S. Otellini For For Mgmt 6 Elect Director James D. Plummer For For Mgmt 7 Elect Director David S. Pottruck For For Mgmt 8 Elect Director Jane E. Shaw For For Mgmt 9 Elect Director Frank D. Yeary For For Mgmt 10 Elect Director David B. Yoffie For For Mgmt 11 Ratify Auditors For For Mgmt 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Mgmt 5/20/10 - A Altria Group, Inc. *MO* 02209S103 3/29/10 1 Elect Director Elizabeth E. Bailey For For Mgmt 2 Elect Director Gerald L. Baliles For For Mgmt 3 Elect Director John T. Casteen III For For Mgmt 4 Elect Director Dinyar S. Devitre For For Mgmt 5 Elect Director Thomas F. Farrell II For For Mgmt 6 Elect Director Robert E. R. Huntley For For Mgmt 7 Elect Director Thomas W. Jones For For Mgmt 8 Elect Director George Munoz For For Mgmt 9 Elect Director Nabil Y. Sakkab For For Mgmt 10 Elect Director Michael E. Szymanczyk For For Mgmt 11 Approve Omnibus Stock Plan For For Mgmt 12 Ratify Auditors For For Mgmt 13 Report on Effect of Marketing Practices on the Poor Against Against ShrHoldr 14 Adopt Human Rights Protocols for Company and Suppliers Against For ShrHoldr 5/20/10 - A McDonald's Corp. *MCD* 3/23/10 1 Elect Director Walter E. Massey For For Mgmt 2 Elect Director John W. Rogers, Jr. For For Mgmt 3 Elect Director Roger W. Stone For For Mgmt 4 Elect Director Miles D. White For For Mgmt 5 Ratify Auditors For For Mgmt 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 7 Reduce Supermajority Vote Requirement Against For ShrHoldr 8 Require Suppliers to Adopt CAK Against Against ShrHoldr 9 Adopt Cage-Free Eggs Purchasing Policy Against Against ShrHoldr 5/20/10 - A The Home Depot, Inc. *HD* 3/22/10 1 Elect Director F. Duane Ackerman For For Mgmt 2 Elect Director David H. Batchelder For For Mgmt 3 Elect Director Francis S. Blake For For Mgmt 4 Elect Director Ari Bousbib For For Mgmt 5 Elect Director Gregory D. Brenneman For For Mgmt 6 Elect Director Albert P. Carey For For Mgmt 7 Elect Director Armando Codina For For Mgmt 8 Elect Director Bonnie G. Hill For For Mgmt 9 Elect Director Karen L. Katen For For Mgmt 10 Ratify Auditors For For Mgmt 11 Amend Omnibus Stock Plan For For Mgmt 12 Provide for Cumulative Voting Against For ShrHoldr 13 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 14 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 15 Provide Right to Act by Written Consent Against For ShrHoldr 16 Require Independent Board Chairman Against Against ShrHoldr 17 Prepare Employment Diversity Report Against For ShrHoldr 18 Reincorporate in Another State [from Delaware to North Dakota] Against Against ShrHoldr 5/24/10 - A UnitedHealth Group Inc. *UNH* 91324P102 3/26/10 1 Elect Director William C. Ballard, Jr. For For Mgmt 2 Elect Director Richard T. Burke For For Mgmt 3 Elect Director Robert J. Darretta For For Mgmt 4 Elect Director Stephen J. Hemsley For For Mgmt 5 Elect Director Michele J. Hooper For For Mgmt 6 Elect Director Douglas W. Leatherdale For For Mgmt 7 Elect Director Glenn M. Renwick For For Mgmt 8 Elect Director Kenneth I. Shine For For Mgmt 9 Elect Director Gail R. Wilensky For For Mgmt 10 Ratify Auditors For For Mgmt 11 Report on Lobbying Expenses Against Against ShrHoldr 12 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 5/25/10 - A Merck & Co., Inc. *MRK* 58933Y105 3/26/10 1 Elect Director Leslie A. Brun For For Mgmt 2 Elect Director Thomas R. Cech For For Mgmt 3 Elect Director Richard T. Clark For For Mgmt 4 Elect Director Thomas H. Glocer For For Mgmt 5 Elect Director Steven F. Goldstone For For Mgmt 6 Elect Director William B. Harrison, Jr. For For Mgmt 7 Elect Director Harry R. Jacobson For For Mgmt 8 Elect Director William N. Kelley For For Mgmt 9 Elect Director C. Robert Kidder For For Mgmt 10 Elect Director Rochelle B. Lazarus For For Mgmt 11 Elect Director Carlos E. Represas For For Mgmt 12 Elect Director Patricia F. Russo For For Mgmt 13 Elect Director Thomas E. Shenk For For Mgmt 14 Elect Director Anne M. Tatlock For For Mgmt 15 Elect Director Craig B. Thompson For For Mgmt 16 Elect Director Wendell P. Weeks For For Mgmt 17 Elect Director Peter C. Wendell For For Mgmt 18 Ratify Auditors For For Mgmt 19 Approve Omnibus Stock Plan For For Mgmt 20 Approve Non-Employee Director Omnibus Stock Plan For For Mgmt 5/26/10 - A Chevron Corp. *CVX* 4/1/10 1 Elect Director S.H. Armacost For For Mgmt 2 Elect Director L.F. Deily For For Mgmt 3 Elect Director R.E. Denham For For Mgmt 4 Elect Director R.J. Eaton For For Mgmt 5 Elect Director C. Hagel For For Mgmt 6 Elect Director E. Hernandez For For Mgmt 7 Elect Director F.G. Jenifer For For Mgmt 8 Elect Director G.L. Kirkland For For Mgmt 9 Elect Director S. Nunn For For Mgmt 10 Elect Director D.B. Rice For For Mgmt 11 Elect Director K.W. Sharer For For Mgmt 12 Elect Director C.R. Shoemate For For Mgmt 13 Elect Director J.G. Stumpf For For Mgmt 14 Elect Director R.D. Sugar For For Mgmt 15 Elect Director C. Ware For For Mgmt 16 Elect Director J.S. Watson For For Mgmt 17 Ratify Auditors For For Mgmt 18 Provide Right to Call Special Meeting For For Mgmt 19 Request Director Nominee with Environmental Qualifications Against Against ShrHoldr 20 Stock Retention/Holding Period Against For ShrHoldr 21 Disclose Payments To Host Governments Against Against ShrHoldr 22 Adopt Guidelines for Country Selection Against For ShrHoldr 23 Report on Financial Risks From Climate Change Against Against ShrHoldr 24 Amend Bylaws to Establish a Board Committee on Human Rights Against Against ShrHoldr 5/26/10 - A Exxon Mobil Corp. *XOM* 30231G102 4/6/10 Elect Director M.J. Boskin For For Mgmt Elect Director P. Brabeck-Letmathe For For Mgmt Elect Director L.R. Faulkner For For Mgmt Elect Director J.S. Fishman For For Mgmt Elect Director K.C. Frazier For For Mgmt Elect Director W.W. George For For Mgmt Elect Director M.C. Nelson For For Mgmt Elect Director S.J. Palmisano For For Mgmt Elect Director S.C. Reinemund For For Mgmt Elect Director R.W. Tillerson For For Mgmt Elect Director E.E. Whitacre, Jr. For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 4 Reincorporate in Another State [from New Jersey to North Dakota] Against Against ShrHoldr 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 6 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against ShrHoldr 7 Adopt Policy on Human Right to Water Against Against ShrHoldr 8 Adopt Policy to Address Coastal Louisiana Environmental Impacts Against Against ShrHoldr 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For ShrHoldr 10 Report on Environmental Impacts of Natural Gas Fracturing Against Against ShrHoldr 11 Report on Energy Technologies Development Against Against ShrHoldr 12 Adopt Quantitative GHG Goals from Products and Operations Against Against ShrHoldr 13 Report on Risks of Alternative Long-term Fossil Fuel Demand Estimates Against Against ShrHoldr 5/26/10 - A The Southern Company *SO* 3/30/10 Elect Director J. P. Baranco For For Mgmt Elect Director J. A. Boscia For For Mgmt Elect Director H. A. Clark III For For Mgmt Elect Director H. W. Habermeyer, Jr. For For Mgmt Elect Director V. M. Hagen For For Mgmt Elect Director W. A. Hood, Jr. For For Mgmt Elect Director D. M. James For For Mgmt Elect Director J. N. Purcell For For Mgmt Elect Director D. M. Ratcliffe For For Mgmt Elect Director W. G. Smith, Jr. For For Mgmt Elect Director L. D. Thompson For For Mgmt 2 Ratify Auditors For For Mgmt 3 Adopt Majority Voting for Uncontested Election of Directors For For Mgmt 4 Eliminate Cumulative Voting For For Mgmt 5 Increase Authorized Common Stock For For Mgmt 6 Adopt Quantitative GHG Goals for Products and Operations Against Against ShrHoldr 7 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Against Against ShrHoldr 5/27/10 - A Raytheon Company *RTN* 4/2/10 1 Elect Director Vernon E. Clark For For Mgmt 2 Elect Director John M. Deutch For For Mgmt 3 Elect Director Stephen J. Hadley For For Mgmt 4 Elect Director Frederic M. Poses For For Mgmt 5 Elect Director Michael C. Ruettgers For For Mgmt 6 Elect Director Ronald L. Skates For For Mgmt 7 Elect Director William R. Spivey For For Mgmt 8 Elect Director Linda G. Stuntz For For Mgmt 9 Elect Director William H. Swanson For For Mgmt 10 Ratify Auditors For For Mgmt 11 Provide Right to Call Special Meeting For For Mgmt 12 Approve Omnibus Stock Plan For For Mgmt 13 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 14 Submit SERP to Shareholder Vote Against For ShrHoldr 15 Provide Right to Act by Written Consent Against For ShrHoldr 5/28/10 - A Lowe's Companies, Inc. *LOW* 3/26/10 Elect Director David W. Bernauer For For Mgmt Elect Director Leonard L. Berry For For Mgmt Elect Director Dawn E. Hudson For For Mgmt Elect Director Robert A. Niblock For For Mgmt 2 Ratify Auditors For For Mgmt 3 Provide Right to Call Special Meeting For For Mgmt 4 Report on Political Contributions Against Against ShrHoldr 5 Require Independent Board Chairman Against Against ShrHoldr 6/4/10 - A Wal-Mart Stores, Inc. *WMT* 4/8/10 1 Elect Director Aida M. Alvarez For For Mgmt 2 Elect Director James W. Breyer For For Mgmt 3 Elect Director M. Michele Burns For For Mgmt 4 Elect Director James I. Cash, Jr. For For Mgmt 5 Elect Director Roger C. Corbett For For Mgmt 6 Elect Director Douglas N. Daft For Against Mgmt 7 Elect Director Michael T. Duke For For Mgmt 8 Elect Director Gregory B. Penner For For Mgmt 9 Elect Director Steven S. Reinemund For For Mgmt 10 Elect Director H. Lee Scott, Jr. For For Mgmt 11 Elect Director Arne M. Sorenson For For Mgmt 12 Elect Director Jim C. Walton For For Mgmt 13 Elect Director S. Robson Walton For For Mgmt 14 Elect Director Christopher J. Williams For For Mgmt 15 Elect Director Linda S. Wolf For Against Mgmt 16 Ratify Auditors For For Mgmt 17 Approve Omnibus Stock Plan For Against Mgmt 18 Amend Sharesave Plan For For Mgmt 19 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against ShrHoldr 20 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 21 Report on Political Contributions Against Against ShrHoldr 22 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 23 Require Suppliers to Adopt CAK Against Against ShrHoldr 24 Report on Process for Identifying and Prioritizing Public Policy Activities Against Against ShrHoldr 6/9/10 - A Caterpillar Inc. *CAT* 4/12/10 Elect Director John T. Dillon For For Mgmt Elect Director Juan Gallardo For For Mgmt Elect Director William A. Osborn For For Mgmt Elect Director Edward B. Rust, Jr. For For Mgmt Elect Director Susan C. Schwab For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Omnibus Stock Plan For Against Mgmt 4 Declassify the Board of Directors For For Mgmt 5 Reduce Supermajority Vote Requirement For For Mgmt 6 Require Independent Board Chairman Against Against ShrHoldr 7 Amend Human Rights Policy Against For ShrHoldr 8 Amend Articles/Bylaws/Charter Call Special Meetings Against Against ShrHoldr 6/9/10 - A Target Corp. *TGT* 87612E106 4/12/10 1 Elect Director Calvin Darden For For Mgmt 2 Elect Director Anne M. Mulcahy For For Mgmt 3 Elect Director Stephen W. Sanger For For Mgmt 4 Elect Director Gregg W. Steinhafel For For Mgmt 5 Ratify Auditors For For Mgmt 6 Declassify the Board of Directors For For Mgmt 7 Reduce Supermajority Vote Requirement For For Mgmt 8 Amend Articles of Incorporation For For Mgmt 9 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 7/22/10
